Citation Nr: 0716763	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for the 
residuals of a left knee injury, postoperative, loss of 
motion.

2. Service connection for arthritis, right knee, to include 
as secondary to the residuals of a left knee injury, 
postoperative, loss of motion.

3. Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to April 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2005, the veteran had a hearing at the RO.  A 
transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1. The residuals of a left knee injury, postoperative, loss 
of motion, are manifested by flexion from 30 to 40 degrees, 
extension of 10 degrees, pain, locking, and degenerative 
joint disease; there is no evidence of flexion limited to 15 
degrees, extension limited to 20 degrees, ankylosis, 
subluxation or lateral instability, or impairment of the 
tibia and fibula.

2. Arthritis, right knee was not manifested during the 
veteran's service or for many years thereafter, nor is there 
any evidence that the right knee arthritis is related to the 
service-connected residuals of a left knee injury, 
postoperative, loss of motion.

3.  The veteran's only service-connected disability consists 
of the post-operative residuals of a left knee injury, rated 
as 20 percent disabling. 

4.  The evidence of record does not demonstrate that the 
veteran is unemployable due to his service-connected 
disability.   
CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
the postoperative residuals of a left knee injury, loss of 
motion, have not been met.  38 U.S.C.A.      §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a; 
Diagnostic Code 5260 (2006).

2. Arthritis, right knee is not related to service and is not 
proximately due to or the result of the service-connected 
residuals of a left knee injury, postoperative, loss of 
motion.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006). 

3. The criteria for the assignment of TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341(a), 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The veteran seeks an increased rating for the residuals of a 
left knee injury, postoperative, loss of motion, currently 
evaluated as 20 percent disabling.  At an April 2005 hearing, 
the veteran reported constant pain, twisting, weakness, 
buckling, and swelling.  He also stated that he occasionally 
uses a knee brace and that the knee gets worse with use. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71A, Diagnostic Code (DC) 5260 as 20 percent disabling. 
Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5260 (2006).
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5261 (2006).  

A review of the evidence shows that a higher evaluation for 
the left knee disability is not warranted.  2003 VA treatment 
records show that the veteran's range of motion was from 0 to 
30 degrees and 2004 VA treatment records show flexion of 40 
degrees and extension of 10 degrees.  At the June 2004 VA 
examination, the left knee range of motion was to 30 degrees 
actively; the left knee could not go to 40 degrees passively 
secondary to pain.  Left knee extension was 10 degrees with 
pain medially and laterally.  Though the medical evidence 
shows limitation in range of motion, there is no evidence 
that the veteran's flexion and extension are limited to 15 
and 20 degrees, respectively.  Rather, the evidence shows 
that his flexion has ranged from 30 to 40 degrees and 
extension has been at 10 degrees.  Therefore, a higher 30 
percent rating under DC's 5260 and 5261 is not warranted.  

DC 5262 governs the ratings of impairment of the tibia and 
fibula. Malunion of the tibia and fibula with marked knee or 
ankle disability is assigned a 30 percent evaluation. 38 
C.F.R. § 4.71a, DC 5262 (2006).  DC 5256 governs the ratings 
of ankylosis of the knee; ankylosis at a favorable angle in 
full extension, or in slight flexion between 0 and 10 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5262.  
Though VA treatment records have noted a reduction in flexion 
and extension, there is no evidence of ankylosis or malunion 
of the tibia and fibula.  Therefore, a higher 30 percent 
rating under DC's 5262 and 5256 is not warranted. 

The Board notes that under 38 C.F.R. § 4.71A, DC 5258, a 20 
percent rating is warranted for cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain and 
effusion in to the joint.  Though the August 2004 x-ray noted 
joint effusion, and the veteran reported pain and locking at 
VA examinations, 20 percent is the maximum evaluation under 
DC 5258.  As the veteran is already receiving a 20 percent 
rating under DC 5260, a higher rating under DC 5258 is not 
possible.  Additionally, a separate evaluation under DC 5258 
would constitute rating the same symptoms currently rated 
under DC 5260, which would be pyramiding.  See 38 C.F.R. § 
4.14 (2006) (the evaluation of the same disability under 
various diagnosis, known as pyramiding, is to be avoided). 
   
VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

A separate rating under DC 5257, for subluxation or lateral 
instability, is not warranted as there is no evidence of 
these symptoms.  See 38 C.F.R. § 4.71A, DC 5257.  Although 
the veteran has reported a history of falling, the June 2004 
VA examiner specifically noted that the veteran had stable 
medial, lateral, & collateral ligaments, stable anterior & 
posterior cruciate ligaments, stable medial & lateral 
menisci.  The examiner also reported that there was no laxity 
or subluxation.  Other VA treatment records did not show any 
findings of subluxation or instability; therefore, a separate 
rating under DC 5257 is not warranted.  

Additionally, a separate rating for arthritis is not 
warranted.  Generally, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 10 percent rating is assigned with x-ray evidence of 
involvement of 2 or more major joints of 2 or minor joint 
groups.  38 C.F.R. § 4.71A, DC 5003.  In the present claim, 
there is medical evidence of degenerative joint disease in 
the left knee in the August 2004 x-ray, and advanced 
osteoarthritis, as noted in the June 2004 VA examination.  
However, as the veteran has already been assigned a rating 
for limitation of motion, under DC 5260, a separate rating 
for arthritis under DC 5003 is not warranted. 

In light of the veteran's complaints of constant pain, the 
Board has considered whether a higher rating is warranted 
based on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  Although there have been 
complaints of severe pain, the Board believes that the 
objective clinical findings do not reflect a degree of 
impairment which would allow for the assignment of additional 
disability based on functional loss.  In this regard, the 
Board notes that the June 2004 VA examiner found some 
evidence of weakness, but no evidence of fatigue or 
incoordination.  As such, the Board finds that the degree of 
functional loss experienced by the evidence is already 
contemplated by the 20 percent rating currently assigned.  

The Board further finds that the veteran's disability picture 
is not unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluations for 
the disabilities at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that he 
has been hospitalized due to the residuals of the left knee 
injury.  Additionally, there is no evidence that the 
disability markedly interferes with employability.  The 
current schedular criteria adequately compensate him for the 
current nature and extent of severity of the disabilities at 
issue, and the Board finds no basis for referring this claim 
for extraschedular consideration.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA records, and the VA 
examination report, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply. As the weight of evidence is against the 
veteran's claim for an increased evaluation for the left knee 
injury, postoperative, loss of motion, the Board is unable to 
grant the benefit sought and the claim is denied.

Secondary Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2006). However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2006). 

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006). 
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (2006).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected. However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  

Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  See 38 C.F.R. § 3.310 (effective 
October 10, 1006).  

As noted, the veteran specifically contends that right knee 
arthritis is due to the service-connected residuals of a left 
knee injury, postoperative, loss of motion.  The veteran has 
reported that his right leg is one inch shorter than the left 
leg and doctors have told him that this is caused by shifting 
his weight from the left leg to the right leg.  He testified 
at an April 2005 hearing that he started noticing problems in 
the right knee in 1989.  He also stated that the June 2004 VA 
examiner's opinion was wrong because the examiner did not ask 
any questions about his right knee.    

The Board finds that service connection for right knee 
arthritis as secondary to the left knee condition is not 
warranted.  Though there is evidence of a current right knee 
disability, specifically knee pain, joint space narrowing, 
and osteophytosis representing mild tricompartment 
degenerative changes of the right knee joint, there is no 
evidence that this condition is due to the left knee 
disability.  Though a May 2004 VA treatment record indicated 
that he uses the right lower extremity to help the left lower 
extremity onto the mat, there is no indication that the 
veteran's right knee arthritis was caused by the left knee 
disability.  Finally, there is a probative negative nexus 
opinion of record.  The June 2004 VA examiner, after an 
examination of the veteran and a review of the claims file, 
noted that the veteran had moderate osteoarthritis of the 
right knee.  The examiner opined that it was less likely than 
not that the right knee disability was secondary to the 
service-connected left knee condition.  Therefore, with no 
evidence that the right knee disability is related to the 
left knee disability, other than the veteran's assertions, 
and a conclusive medical opinion of record, the Board finds 
that secondary service connection is not warranted.  

The Board has considered whether service connection may be 
warranted on the basis that the non-service-connected 
condition may have been aggravated by the service-connected 
condition.  See Allen, supra.  However, there is no medical 
evidence to suggest that such aggravation has occurred, and 
the June 2004 VA examiner clearly suggested that there was no 
relationship between the two disabilities.  Consequently, the 
Board finds that the preponderance of the evidence is against 
granting service connection on the basis of aggravation.

Finally, while the veteran has stated that he believes his 
right knee arthritis is due to the service-connected left 
knee disability, the mere contentions of the veteran, no 
matter how well-meaning, cannot support a claim for service-
connection without supporting medical evidence that would 
establish that the left knee disability could cause the right 
knee arthritis.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).

The Board has also considered whether service connection is 
warranted for a right knee disability on a direct basis.  
However, there is no evidence of a diagnosis of a right knee 
disability in service, and no medical examiner has suggested 
that the currently diagnosed disability is related to 
service.  In addition, the veteran has never asserted that a 
right knee disability was incurred in service.  Thus, service 
connection on a direct basis is not warranted.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA treatment records, 
and the VA examination report, in light of the applicable 
law, and finds that equipoise is not shown and the benefit of 
the doubt rule does not apply. As the weight of evidence is 
against the veteran's claim for secondary service-connection, 
the Board is unable to grant the benefit sought and the claim 
is denied.

TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2006).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2006).  

The veteran is service-connected with a 20 percent disability 
rating for a left knee injury, postoperative.  Thus, the 
veteran does not meet the schedular requirements necessary 
for the assignment of a total rating under 38 C.F.R. §§ 
3.340, 4.16(a).  

Even if the veteran fails to meet the required disability 
percentage ratings under 38 C.F.R. § 4.16(a), VA is still 
required to consider the applicability of 
38 C.F.R. § 4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 
(1991); Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the next consideration is whether the veteran's service-
connected disability precludes him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the unemployability question, or the veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner and that the crux of 
the matter rests upon whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore, 1 Vet. App. at 356.

Marginal employment shall not be considered substantially 
gainful employment and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a), see Faust v. West, 13 Vet. App. 342 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In the present claim, the veteran has reported that he has 
had difficulty finding work due to his left knee disability.  
However, during his personal hearing, he described having had 
worked in several jobs in the past that were sedentary in 
nature, and it is unclear why he believed that the left knee 
disability precluded him from engaging in substantially 
gainful employment of that nature (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b); Moore, 1 Vet. App. at 356.  
Although he reported that he had been turned down for several 
jobs in the recent past, he also acknowledged his belief that 
his age played a role in his difficulty finding work, and age 
cannot be a factor in determining whether to assign a TDIU.  

The Board notes the sole fact that the veteran is unemployed 
is insufficient to demonstrate that the left knee disability 
is the cause of the unemployment.  In this case, the veteran 
testified that he had recently gone back to school to gain 
additional training, and he did not report having any 
difficulty in the classes he was taking.  He also testified 
having successfully held sedentary jobs in the past, and 
there is no medical evidence to suggest that his left knee 
disability would interfere with his continuing in such 
employment in the future.

For these reasons, the Board concludes that the preponderance 
of the evidence is against finding that the veteran is 
unemployable by reason of his service-connected disability.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence.  Accordingly, the Board 
finds that a TDIU is not warranted, and the claim is denied. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating, 
service connection, and individual unemployability claims, 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of an April 2004 
letter.  The Board notes that this letter was received prior 
to the September 2004 rating decision.  The April 2004 letter 
notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  This 
letter specifically notified the veteran that VA would obtain 
any relevant evidence in the possession of a federal 
department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not provided with notice of 
the type of evidence necessary to establish an effective date 
or a disability rating.  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, an effective date will not be assigned and there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

VA has obtained all relevant, identified, and available 
evidence.  The veteran has had a VA examination.  The 
veteran's representative, at the April 2005 hearing, seems to 
have asserted that the June 2004 VA examination was 
inadequate.  First, the veteran's representative noted that 
the examination was conducted by a physician's assistant 
rather than a physician.  Section 5103A(a)(1) of title 38 of 
the U.S. Code provides that the Secretary "shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim," which 
includes providing a medical examination when necessary to 
make a decision on a claim.  38 U.S.C. § 5103A(d)(1); see 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).  However, the 
Court has held that VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under § 3.159(a)(1), and 
specifically stated in Cox v. Nicholson that an examination 
provided by a nurse practitioner satisfied the VA's duty to 
assist.  20 Vet.App. 563, 569 (2007).  Therefore, as a 
physician's assistant is able to provide competent medical 
evidence, the Board finds that the June 2004 VA examination 
was not inadequate simply because it was conducted by a 
physician's assistant.  

Next, the veteran's representative asserts that the 
examination was inadequate because the he failed to use a 
device to measure range of motion.  However, degrees of the 
left knee range of motion were provided in the examination 
report.  The Board is entitled to assume the competence of a 
VA examiner.  See Hilkert v. West, 12 Vet.App. 145, 151 
(1999) ("[T]he Board implicitly accepted [the VA examiner's] 
competency by accepting and relying upon the conclusions in 
her opinion."), aff'd, 232 F.3d 908 (Fed. Cir. 2000).  
Furthermore, the veteran's treatment records do not reveal 
any range of motion findings that would contradict those 
noted in the VA examiner's report.  Therefore, the Board will 
not question the testing procedures of the VA examiner as the 
left knee examination appears to complete and all requested 
information was provided.  

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran.  


ORDER

A rating in excess of 20 percent for the residuals of a left 
knee injury, postoperative, loss of motion is denied.

Service connection for arthritis, right knee, is denied.

A total rating based on individual unemployability due to a 
service-connected disability is denied.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


